Citation Nr: 1548704	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of pneumonia.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung, also claimed as a lung condition.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled to testify before a Veterans Law Judge in September 2011, but advised the Board prior to the scheduled hearing that he was unable to appear.

In December 2012, the Board denied service connection for a sleep disorder, a left shoulder disability, a facial condition, an acquired psychiatric disorder, and a severed nerve.  The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of pneumonia and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung, also claimed as a lung condition, as well as the issue of entitlement to a TDIU, were remanded for additional action by the agency of original jurisdiction (AOJ).  These issues were again remanded in July 2013.  



FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO denied service connection for residuals of pneumonia; the Veteran did not appeal.

2.  Evidence received since the May 1993 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of pneumonia, and does not raise a reasonable possibility of substantiating the claim.  

3.  In a May 1993 rating decision, the RO denied service connection for minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung; the Veteran did not appeal.  Rating decisions in May 2002, April 2003, and August 2003 declined to reopen the claim; the Veteran did not appeal.

4.  Evidence received since the August 2003 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung, and does not raise a reasonable possibility of substantiating the claim.  

5.  The Veteran is in receipt of service connection for an abdominal scar, evaluated as noncompensably disabling.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a noncompensable disability rating.

6. The evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).



CONCLUSIONS OF LAW

1.  The May 1993 and August 2003 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of pneumonia or minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in January 2014 discussed the evidence and information necessary to support a claim of entitlement to service connection.  The RO explained the basis of the previous denials of service connection and instructed the Veteran as to the meaning of new and material evidence.  The Veteran was advised of the allocation of duties between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Moreover, although the January 2014 notice letter was sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the issues decided herein were most recently readjudicated in a March 2015 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Petition to Reopen

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In May 1993, the RO denied service connection for residuals of pneumonia and a lung condition, characterized as minimal neuromuscular impairment of the lungs, status post upper lobe resection, granuloma fungus left lung (hereinafter lung condition).  It concluded that pneumonia was acute and transitory, with no residuals being noted on discharge examination.  With respect to the claimed lung condition, the RO determined that no chronic condition was shown in service or within one year of discharge.  

Evidence of record at the time of the May 1993 rating decision included service treatment records.  They show that the Veteran was treated for pneumonia in November 1963, at Great Lakes Naval Training Center.  He was hospitalized for several days, then discharged to duty and noted to be fit for same.  A chest X-ray in May 1964 was negative.  On discharge examination in December 1965, the Veteran's lungs were normal, and he was deemed qualified for separation.  

The evidence also included VA treatment records.  In July 1991, chronic obstructive pulmonary disease (COPD) was assessed, and the Veteran was advised to stop smoking.  In July 1992, the Veteran underwent upper left lobe resection due to a suspicious mass at the Ft. Meade VA Medical Center (VMC).  No malignancy was found.  He was noted to tolerate the procedure well, and the surgical wound healed nicely.  

In March 1993, the Veteran stated that he had pneumonia during boot camp.  He indicated that since then, he had suffered from breathing problems and was bed ridden at least once per year due to pneumonia and emphysema.  

On VA examination in April 1993, the diagnoses were minimal neuromuscular impairment of the lungs and history of exertional shortness of breath.  

The Veteran sought to reopen his claim of entitlement to service connection for a lung condition in October 2001.  In support of his petition to reopen, he submitted written statements and records from a private hospital, indicating treatment in 2000 and 2001.  

The Veteran's statements indicate that he experienced problems since surgery in 1992.

The private treatment records reflect treatment for acute bronchitis and COPD exacerbations.  An undated statement received by the RO in October 2001, from a physician at the private facility, indicates that the Veteran had been his patient for the previous three years and had severe COPD.  He noted the Veteran's report that he had experienced pneumonia almost every year since 1963.

The RO declined to reopen the Veteran's claim in a May 2002 rating decision, concluding that new and material evidence had not been submitted.

The Veteran again sought to reopen the claim of entitlement to service connection for a lung condition in January 2003.  He identified records from the Ft. Meade VAMC, and copies of those treatment records were added to the claims file.  

In April 2003, the RO again declined to reopen the claim for a lung condition.  It noted that the records from Ft. Meade were considered in the previous rating decision and thus were not new.  

In June 2003, the Veteran submitted duplicate records from the private facility that treated him in 2000 and 2001.  In August 2003, the RO declined to reopen his claim for a lung condition, concluding that the records submitted did not reflect evidence of service incurrence or a diagnosis within one year of discharge from service.

The Veteran most recently sought to reopen his claims in February 2009.  

Evidence added to the record in support of the Veteran's current petition to reopen includes records from Bay Medical Center dating to 2006, showing treatment for pneumonia, bronchitis, and COPD.  

A February 2001 SSA disability determination was also added to the record.  It shows that the Veteran was found to be disabled by SSA standards due to COPD.

Finally, recent VA treatment records reflect a diagnosis of COPD.  

As discussed, service connection for residuals of pneumonia was denied because the illness in service was acute and transitory and no residuals were shown on discharge examination.  Since the May 1993 rating decision, evidence added to the record includes reports of treatment for various respiratory illnesses, as well as the Veteran's statements regarding pneumonia during boot camp and his treatment since service.  The treatment records added to the claims file are cumulative as the evidence at the time of the May 1993 rating decision included diagnoses of respiratory illnesses.  Moreover, the Veteran's statements regarding pneumonia during service and illnesses in the years thereafter were also of record at the time of the May 1993 rating decision.  This evidence does not demonstrate that pneumonia was chronic during service, or that residuals were shown at discharge; thus, the evidence added to the record since the May 1993 rating decision is not new and material for the purpose of reopening the Veteran's claim.  

Service connection for a minimal neuromuscular impairment of the lungs, status post upper lobe resection, granuloma fungus left lung was denied because no chronic condition was shown in service or within one year of discharge.  Since the most recent August 2003 rating decision, evidence added to the record includes duplicate treatment records and VA and private treatment records reflecting treatment for various respiratory diagnoses.  The Veteran's statements regarding his medical history have also been added to the record.  The evidence at the time of the August 2003 rating decision included records reflecting the Veteran's respiratory diagnoses and is thus cumulative.  The Veteran's contentions regarding his medical history and arguing that the current respiratory diagnoses are related to service were also previously considered by the RO.  

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the May 1993 and August 2003 rating decisions have not been addressed by new evidence, much less cured, and thus the claims of entitlement to service connection for residuals of pneumonia and minimal neuromuscular impairment of the lungs, status post upper lobe resection, granuloma fungus left lung, may not be reopened.  

TDIU

Service connection is presently in effect for an abdominal scar, with a noncompensable disability rating.  Hence, the Veteran has a combined noncompensable disability rating.  Thus, the Veteran is not eligible for TDIU on a schedular basis, pursuant to 38 C.F.R. § 4.16(a). 

Upon review of the evidence in this appeal, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU.  In this regard, the record does not reflect that the sole service-connected disability, a residual surgical scar, is productive of symptoms that render the Veteran unemployable.  The Veteran does not argue such; rather, he maintains that he is rendered unemployable by his respiratory disability, which is not subject to service connection.  

In summary, the Veteran is not entitled to a TDIU on a schedular basis, and moreover, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); 38 U.S.C.A. § 5107(b).  The Board would point out, however, that the Veteran is free to reopen his claim for TDIU at any time.



ORDER


New and material evidence having not been received, the claim of entitlement to service connection for residuals of pneumonia is not reopened.

New and material evidence having not been received, the claim of entitlement to service connection for minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung is not reopened.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


